Citation Nr: 0631375	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  The veteran died in October 2002; the 
appellant is his widow.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision in which the RO denied 
service connection for the veteran's cause of death, as well 
as denied dependents' educational assistance benefits, under 
38 U.S.C.A. Chapter 35.  The appellant filed a notice of 
disagreement (NOD) with the denial of both claims in August 
2003.  The RO issued a statement of the case (SOC) on the 
cause of death claim in March 2004, and the appellant's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2004.

In September 2006, a Deputy Vice Chairman of the Board 
granted the August 2006 motion of the appellant 
representative's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

The Board's decision on the claim for service connection for 
the cause of the veteran's death is set forth below.  The 
matter of entitlement to dependents' educational assistance 
benefits, under 38 U.S.C.A. Chapter 35-for which the 
appellant has completed the first of two actions required to 
perfect an appeal as to that claim-is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for the veteran's 
cause of death has been accomplished.

2.  The veteran died on October [redacted], 2002.  The death 
certificate lists the immediate cause of death as Alzheimer's 
dementia; no contributory conditions were listed.  

3.  At the time of the veteran's death, service connection 
was in effect for malaria (rated as 0 percent disabling 
(noncompensable)), generalized psoriasis (rated as 30 percent 
disabling), and residuals of hepatitis (rated as 10 percent 
disabling).  His combined disability rating was 40 percent, 
effective August 23, 1949.

4.  Competent medical evidence does not establish that a 
disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not
met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for service connection for the cause of 
the veteran's on appeal in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

In March 2003, during the pendency of this appeal, the RO 
sent to the appellant a notice letter informing her of the 
evidence required to substantiate the claims for service 
connection for cause of death and Dependency and Indemnity 
Compensation (DIC) benefits, and asked the appellant to 
identify any medical providers or other entities potentially 
having relevant records.  The March 2003 letter also advised 
the appellant of the evidence still required to substantiate 
the claim, discussed the respective duties of VA and the 
appellant in obtaining specific types of evidence, and 
provided a point of contact for assistance developing the 
claim and the appeal.  After this letter, the appellant and 
her representative were afforded an opportunity to respond 
before the RO readjudicated the claim (as reflected in the 
March 2004 SOC).  Thus, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support the claim for service connection, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the pre-rating notice letter dated 
in March 2003 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The March 
2003 letter informed the appellant of the newly-enacted VCAA 
and advised that VA is required to make reasonable efforts to 
request evidence necessary to support her claim including VA 
medical records, records from a private physician or 
facility, and records from all Federal agencies.  The RO also 
requested that the veteran identify, and provide the 
necessary releases for, any medical providers from whom he 
wished the RO obtain and consider as evidence.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in her possession that pertains to her claim.  
However, the claims file reflects that the appellant has 
submitted and/or identified evidence in support of her claim.  
Given that fact, as well as the RO's instructions to her, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in her possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matter now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of the notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status or the degree of 
disability is not at issue.  While the RO has not notified 
the appellant of the criteria governing effective date, on 
these facts, such omission is harmless.  Because the Board's 
decision herein denies service connection for the veteran's 
cause of death, no effective date is to be assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim 
currently under consideration.  The RO obtained the veteran's 
service medical records and records from a private medical 
provider that the appellant identified as having relevant 
records.  While the appellant identified two private 
physicians that treated the veteran after discharge from 
service, she also indicated, in her August 2003 NOD, that 
these doctors were both deceased.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for the cause of the veteran's death.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2006).  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2006).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.  

The veteran died on October [redacted], 2002.  The death certificate 
listed the immediate cause of death as Alzheimer's dementia; 
no contributory conditions were listed.  

During the veteran's lifetime, service connection had been 
established for malaria (rated as noncompensable), psoriasis 
(rated as 30 percent disabling), and hepatitis (rated as 10 
percent disabling).  His combined disability rating was 40 
percent, effective August 23, 1949.

Initially, the Board notes that the record does not suggest, 
and the appellant does not contend, that the condition 
resulting in the veteran's death was directly related to 
service.  Service connection was not established for, and the 
veteran's service medical records are silent in regard to any 
neurological disorder.  The report of his November 1945 
separation examination lists all systems, including 
neurological diagnosis, as "normal".  

Rather, the appellant has identified the veteran's service-
connected hepatitis as a contributory cause of his death from 
Alzheimer's dementia.  She also has noted that the veteran 
had several attacks of malaria after discharge from service 
and had psoriasis until his death.   

Private treatment records, dated from August 1998 to July 
2002, reflected treatment for a movement disorder consistent 
with Parkinson's disease, bilateral nephrolithiasis, mild 
dementia, occipital lobe stroke, gastritis, intestinal 
metaplasia, and basal cell carcinoma lesions.  A September 
2002 private hospital discharge summary noted that the 
veteran had a steady decline in function and cognitive status 
that was likely caused by Alzheimer's dementia.  However, the 
record does not show that the veteran's existing service-
connected disabilities of malaria, psoriasis, or residuals of 
hepatitis caused or materially contributed to his death.  
There is no competent evidence or opinion to even suggest 
that any of the veteran's service-connected disabilities led 
to the development of Alzheimer's dementia.

The Board has also considered the appellant's assertions.  
However, as a lay person without the appropriate medical 
training or expertise, she is not competent to establish the 
required elements of the claim on the basis of her 
assertions, alone.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  In order for her to 
prevail, the record must include medical evidence to support 
the claim.  However, neither the appellant nor her 
representative has presented, identified, or alluded to the 
existence of any medical evidence even suggesting a 
relationship between the veteran's death and either service 
or a service-connected disability.

Under these circumstances, the Board concludes finds that 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.


REMAND

By filing an NOD in August 2003, the appellate initiated 
appellate review of the claim for entitlement to dependents' 
educational assistance benefits, under 38 U.S.C.A. Chapter 
35.  The next step in the appellate process is for the RO to 
issue to the veteran an SOC summarizing the evidence relevant 
to that issue, the applicable legal authority, and the 
reasons for the RO's determination.  See 38 C.F.R. § 19.29 
(2006); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the claim for entitlement to dependents' 
educational assistance benefits under 38 U.S.C.A. Chapter 35 
must be remanded to the RO for the issuance of an SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the appellant and 
her representative an SOC addressing the 
claim for entitlement to dependents' 
educational assistance benefits under 38 
U.S.C.A. Chapter 35.  Along with the SOC, 
the RO must furnish to the appellant and 
her representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to the pertinent 
issue.  The appellant and her 
representative are hereby reminded that 
appellate consideration of the claim for 
entitlement to dependents' educational 
assistance benefits under 38 U.S.C.A. 
Chapter 35 may be obtained only if a 
timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


